CIRILLO, Judge,
dissenting.
I respectfully dissent. While the Commonwealth concedes that a new trial is warranted, I find this remedy inadequate for Butler, who instead deserves to have the charges against him dismissed.
Initially, it is not clear from the trial court proceedings whether Butler made a knowing and intelligent waiver of the constitutional rights he surrendered during the polygraph examination, specifically, his Fifth Amendment privilege against self-incrimination and his Sixth Amendment right to counsel. It is well settled that an individual may knowingly and intelligently waive a constitutional right, Commonwealth v. Carey, 235 Pa.Super. 366, 340 A.2d 509 (1975), however, for that individual to be able to make a knowing and intelligent waiver of such a right, he must be aware of both the nature of the constitutional right and the risk of forfeiting it. Commonwealth v. Coleman, 477 Pa. 400, 383 A.2d 1268 (1978); Commonwealth v. Johnson, 319 Pa.Super. 463, 466 A.2d 636 (1983). In such a situation the record must clearly demonstrate an intentional relinquishment of a known right or privilege. Commonwealth v. Hill, 492 Pa. 100, 422 A.2d 491 (1980). Furthermore,
the presumption must always be against the waiver of a constitutional right. Nor can waiver be presumed where the record is silent. The record must show, or there must be an allegation and evidence which show, that an accused *481was offered counsel but intelligently and understanding^ rejected the offer. Anything less is not waiver. Thus, this Court is constitutionally bound to place the burden of proving waiver on the Commonwealth.
Commonwealth v. Monica, 528 Pa. 266, 597 A.2d 600 (1991) (citations omitted).
Therefore, in light of the fact that we are dealing with constitutionally protected rights, a finding of voluntary waiver of these rights is necessary before determining whether or not an actual agreement existed between Butler and the Commonwealth regarding the results of the polygraph examination.
I am aware of the fact that both the trial court and the majority have found no valid agreement between Butler and the Commonwealth to dismiss the charges based upon Butler’s passing score on the polygraph test.1 However, it is my position that Butler nonetheless may prevail on an estoppel theory.2 To prevail on this theory requires two essential elements:
The first is an inducement to act. The second is a justifiable reliance upon that inducement. An “inducement” sufficient to create an estoppel may consist of words or conduct *482which intentionally or negligently causes another to believe that a promise has been made or that a particular fact exists.
Havas v. Temple University of Com. System, 357 Pa.Super. 353, 356, 516 A.2d 17, 18-19 (1986), appeal denied, 515 Pa. 581, 527 A.2d 541 (1987) (citations omitted). A party claiming estoppel must have relied on his adversary’s conduct in such a manner as to change his position for the worse, and that reliance must have been reasonable in that the party claiming the estoppel neither knew nor should have known that his adversary’s conduct was misleading. Heckler v. Community Health Services, 467 U.S. 51, 59, 104 S.Ct. 2218, 2223, 81 L.Ed.2d 42 (1984). When a party is deprived of something to which he was entitled of right, he has surely suffered a detrimental change in its position for purposes of estoppel. Id. at 62, 104 S.Ct. at 2225.
Although historically the estoppel theory has been used primarily in the realm of civil actions, it would be difficult to imagine a more fitting set of circumstances in which to apply it to criminal matter than the case at hand. Clearly, there was inducement by the police department for Butler to submit himself to the polygraph examination, Havas, supra; it was promised that the charges would be dropped if a passing score were achieved. In reliance upon this deal, Butler surrendered his constitutionally protected privilege against self-incrimination and right to counsel. In the end Butler received nothing in return for these waivers, as criminal charges were brought against him even though he had passed the exam. Butler’s reliance was undoubtedly reasonable, Heckler, supra, as a reasonable person would expect that a law enforcement officer would see to it that his or her end of the bargain would be upheld. Above all, Butler was deprived of something to which he was entitled to as of right, namely his constitutional protections. Heckler, supra. The detrimental change Butler suffered as a result of these deprivations is such that unless the charges against him are dismissed, he shall not be made whole; his constitutional rights have been waived. The Commonwealth must be estopped from claiming that no deal ever *483existed. Additionally, unlike a civil proceeding, here a defendant’s liberty is at stake, all the more reason for an estoppel argument to be applied in a criminal context. It is for these reasons that I would uphold the agreement in question and dismiss the charges against Butler.

. I note, parenthetically, that while no agreement has been found to exist instantly, there is authority in support of the view that an agreement between the state and a defendant that charges will be dropped if the defendant successfully passes a lie detector examination is enforceable. See People v. Starks, 146 Ill.App.3d 843, 100 Ill.Dec. 307, 497 N.E.2d 187 (2d Dist.1986); Butler v. State, 228 So.2d 421 (Fla.App.1969); State v. Davis, 188 So.2d 24 (Fla.App.1966), cert. denied, 194 So.2d 621 (Fla.1966).


. Because estoppel is used most often in an attempt to enforce agreements or contracts in civil settings, it is worth noting that contract law principles find their way into situations analogous to the instant appeal. For instance, the Court of Appeals in United States v. Pelletier, 898 F.2d 297, 301-2 (2d Cir.1990) stated:
To secure a defendant’s cooperation and plea, the government may formally grant him use immunity in exchange for his cooperation. Since a cooperation/immunity agreement is in the nature of a contract, its effect is strongly influenced by contract law principles. The remedies available in event of breach, as well as the conditions constituting breach, are governed by the agreement. Unlike the normal commercial contract, however, due process requires that the government adhere to the terms of any plea bargain or immunity agreement it makes, (citations omitted, emphasis added).